                  UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW HAMPSHIRE


Sierra Club, Inc., et al.

    v.                               Civil No. 19-cv-216-JL

Granite Shore Power LLC, et al.


                         MEMORANDUM ORDER

    This case involves the pleading requirements of a citizen-

suit under the Clean Water Act.   Defendants Granite Shore Power

LLC, GSP Merrimack LLC (collectively, “Granite Shore”), and

Public Service Company of New Hampshire d/b/a Eversource Energy

(“PSNH”) – the respective current and former operators of the

Merrimack Station power plant – have moved to dismiss the

plaintiffs’ complaint on jurisdictional and sufficiency grounds.

As alternative relief, the defendants have moved to stay these

proceedings until the Environmental Protection Agency completes

its ongoing permit renewal proceeding for Merrimack Station.

After considering the parties’ oral and written arguments, the
court denies both requests for relief.

    To invoke a federal court’s jurisdiction at this pre-

discovery stage, a plaintiff need only allege Article III

standing through three familiar elements:    injury, traceability,

and redressability.   The plaintiffs’ complaint and their pre-

suit Notice Letter clear this bar.   They sufficiently allege

that the defendants violated the conditions set by Merrimack

Station’s operating permit, and thus the Clean Water Act, by
continuously discharging excessive amounts of heated water into
the Merrimack River.    In addition, they sufficiently allege that

the defendants, individually or successively, failed to report

federally mandated monitoring that may be probative of

continuing Clean Water Act violations.    Drawing all reasonable

inferences in the plaintiffs’ favor, these allegations

sufficiently state an injury-in-fact fairly traceable to the

defendants’ alleged continuing violations of the Clean Water

Act.    Moreover, they demonstrate how the plaintiffs’ requests

for legal and injunctive relief could redress the alleged

ongoing harm to their associational interests.    As such, this

court has subject matter jurisdiction, see 28 U.S.C. § 1331, to

consider this case and the plaintiffs’ requests for relief, as

limited by the Clean Water Act’s five-year statute of

limitations period.

       The defendants’ request to stay this case is also denied.

While the request is well-presented and advanced in good faith,

the primary jurisdiction doctrine does not compel this court to

wait and see if the EPA will issue new permit conditions for
Merrimack Station before determining whether the defendants have

violated the conditions of the existing permit.    The issues

raised by the complaint are not beyond the core competency of

this court.   Nor are they so technical or suffused by policy

considerations that this court’s determination will intrude upon

the very different question before the EPA.   As such, while

elements of the EPA’s final permit decision would indeed aid

this court’s inquiry, the court declines to delay these
proceedings until the EPA issues a revised final permit as part


                                  2
of its now 27-year-long administrative review.         Both motions are

denied.

          Background1
          Merrimack Station is a coal-fueled power plant sitting on

the western banks of the Merrimack River on a 5.8 mile stretch

known as Hooksett Pool.2      Merrimack Station utilizes a “once-

through” cooling system, which each day draws about 287 million

gallons of water from the Merrimack River, dumps “waste heat”

into it, and then discharges that heated water (or “thermal

effluent”) back into the river.3         If left unchecked, heated

discharges can significantly impact the temperature of Hooksett

Pool, which in turn can harm the surrounding ecology.4         As such,

Merrimack Station’s discharges of heat and other pollutants into

the Merrimack River must comply with a federally issued,

National Pollutant Discharge Elimination System (“NPDES”)

permit.5

          In 1992, the Environmental Protection Agency issued PSNH a

NPDES permit, which specifies that Merrimack Station’s
discharges shall not violate any applicable water quality

standards, including State of New Hampshire standards protecting

1 The following account draws from the non-conclusory facts
alleged in the complaint and the submitted documents referenced
therein.
2   Compl. (doc. no. 1) ¶ 2.
3   Id. ¶ 3.
4   Id.
5   See id. ¶¶ 21-24.



                                     3
aquatic life, biodiversity, and fishing rights.6       The permit also

requires that the station’s operator continuously monitor the

Merrimack River’s temperature and dissolved oxygen levels,7 and

submit this data annually to state and federal regulators.8

          In 2011, the EPA found in draft determinations for a new

permit that “the evidence as a whole . . . indicate[d] that

Merrimack Station’s thermal discharge has caused, or contributed

to, appreciable harm to Hooksett Pool’s balanced, indigenous

population of fish.”9       The EPA also found that Merrimack

Station’s thermal discharges violated New Hampshire’s water

quality standards.10       These findings, as characterized by the

complaint, include that:

     ▪    “Temperature data from summer months show completely-mixed
          lower Hooksett Pool waters can be 3.6° to 7.2° Fahrenheit




6 See NPDES Permit NH0001465 (doc no. 1-1) at 2; see also id. at
3 (imposing other effluent limitations, including: “[t]he
combined thermal plumes for the station shall: (a) not block
the zone of fish passage, (b) not change the balanced indigenous
population of the receiving water, and (c) have minimal contact
with the surrounding shorelines.”).
7    See id. at 3, 16-17.
8    Id. at 17.
9 See Compl. (doc. no. 1) ¶¶ 63-64; see also EPA - New England
Clean Water Act NPDES permitting Determinations for the Thermal
Discharge and Cooling Water Intake Structures at Merrimack
Station in Bow, New Hampshire NPDES permit No. NH 0001465, at
viii and 121 (“2011 Draft Filing”), available at
https://www3.epa.gov/region1/npdes/merrimackstation/pdfs/Merrima
ckStationAttachD.pdf.
10       2011 Draft Filing, supra n.9, at 178.



                                     4
         warmer, and at times more than 10° Fahrenheit warmer, than
         upstream waters.”11
     ▪   “During summer months thermal discharges from Merrimack
         Station cause stratification of the water and consequent
         low dissolved oxygen in the underlying strata.”12

     ▪   “[T]he Station’s abrupt shutdowns in the colder seasons
         cause ‘cold shocks,’ i.e., a relatively rapid reduction in
         water temperatures, which can lead to the physiological
         impairment or death of fish in the river.”13

     ▪   “The Station’s operations have contributed to a nearly 95
         percent decline in resident fish species in the Hooksett
         Pool, while allowing for certain harmful, non-native,
         heat[-]tolerant species to upset the ecological balance in
         the river.”14

         Plaintiffs Sierra Club and Conservation Law Foundation,

both nonprofit membership organizations “dedicated to the

protection and preservation of the environment,” have hundreds

of members in New Hampshire, many of whom “use, recreate upon,”

and “care very deeply” about the Merrimack River.15     In November

11   Compl. ¶ 56.
12   Id. ¶ 58.
13   Id. ¶ 60.
14Id. ¶ 61. The plaintiffs also allege that neither defendant
has submitted continuous thermal monitoring or dissolved oxygen
monitoring data to required governmental agencies since 1992 –
the year the permit first went into effect. Id. ¶ 65; see also
Pls.’ Surreply (doc. no. 26) at 3 (clarifying that while the
defendants have in fact submitted reports to the EPA, these
reports contain daily statistical summaries rather than the
actual measurements of temperature, dissolved oxygen, and other
parameters collected by the defendants every 15 minutes from
each monitoring location).
15On July 30, 2019, the plaintiffs filed declarations, at the
court’s request, on behalf of three of their members, which
describe how these members have been harmed by Merrimack
Station’s alleged environmental impact. See MacBride Decl.



                                    5
2018, the plaintiffs notified the defendants and the EPA that

they intended to file suit to redress past and ongoing harm to

their members’ interests caused by the defendants’ purported

violations of the Clean Water Act,16 as required by the Act and

corresponding regulations.17   On December 21, 2018, the

plaintiffs similarly notified the New Hampshire Department of

Environmental Services.18   Neither the United States nor the

State of New Hampshire commenced a public investigation or

judicial action in response to the pre-suit notices.    The

plaintiffs therefore filed a complaint for declaratory and

injunctive relief and civil penalties.19




(doc. no. 29-1); Reid Decl. (doc. no. 29-2); Winnett Decl. (doc.
no. 29-3). The Winnett declaration has since been withdrawn.
See doc. no. 32. Because the defendants did not challenge any
individual member’s standing in their motion to dismiss, the
court makes no determinations about the sufficiency of these
declarations at this time.
16Compl. (doc. no. 1) ¶ 8; see also Nov. 1, 2018 Ltr. from Edan
Rotenberg, counsel for plaintiffs, to Granite Shore and PSNH
(doc. no. 1-2) at 5 (“Notice Letter”).
17   See 33 U.S.C. § 1365(b)(1)(A); 40 C.F.R. §§ 135.1 to 135.3.
18   Compl. ¶ 9.
19In their opposition briefs, the plaintiffs clarified that
Counts 1-4 only concern Granite Shore and its operation of
Merrimack Station after 2017, see Pls.’ Obj. to Mot. to Dismiss
Mem. (doc. no. 17-1) at 1-2, that they do not seek civil
penalties for any alleged violations outside the statute of
limitations period, see id. at 18, and that the defendants have
submitted some monitoring data to the EPA, see id. at 8-9 n.5.
The court assesses the sufficiency of the complaint and the
merits of the defendants’ motion to dismiss in light of these
clarifications.



                                  6
       In their briefing on the defendants’ motion to stay, the

parties both note that since 1997, the EPA has been conducting

an ongoing administrative proceeding to renew or revise

Merrimack Station’s permit.20    Although NPDES permits typically

have a five-year term,21 EPA regulations provide that an

application for a new permit administratively continues the term

and conditions of a current permit until the EPA concludes its

permit review.22   In 2011, the EPA issued a draft new NPDES

permit for public comment, but made no final determination.23       In

2013, the EPA, in responding to a mandamus action, represented

to the First Circuit Court of Appeals that it intended to

finalize the permit within three years.24      In 2017, however, the

EPA reopened the public comment period to address “a variety of

significant new developments”25 and represented to the Court of

20The court provides this background solely as context for the
defendants’ motion to stay, which the defendants request be
granted should the court deny their motion to dismiss. As such,
the court does not take these allegations as true, as it would
do in ruling on a Rule 12 motion to dismiss.
21   See 33 U.S.C. § 1342(a)(3) & (b)(1)(B).
22   See 40 C.F.R. § 122.6(a).
23See 2011 Draft Filing, supra n.9; EPA, Fact Sheet for
Merrimack Station Draft NPDES permit No. NH0001465, AR-608
(Sept. 29, 2011), available at
https://www3.epa.gov/region1/npdes/merrimackstation/pdfs/Merrima
ckStationFactSheet.pdf (“2011 Draft Filing Fact Sheet”).
24See EPA Obj. to Petition for Mandamus, Sierra Club v, EPA, No.
12-1860 (1st Cir. Mar. 14, 2013) at 23, 29 (filed as doc. no.
18-3).
25See EPA, Statement of Substantial New Questions, AR-1534, at
6, 37 (July 24, 2017) (“EPA Substantial New Questions”),
available at



                                  7
Appeals that its renewal adjudication would take one more year.26

In an August 2018 letter, the EPA “estimate[d] being able to

issue the final permit” before Spring 2019.27        To date, EPA has

not submitted a full draft of a new or revised permit to any

party or to any other regulatory agencies.28

       Applicable Legal Standard

       A.    Standing
       The defendants argue that the plaintiffs lack standing to

sue in federal court.      “The Constitution limits the judicial

power of the federal courts to actual cases and controversies.”

Katz v. Pershing, LLC, 672 F.3d 64, 72 (1st Cir. 2012) (citing

U.S. Cons. Art. III, § 2 cl. 1).        “A case or controversy exists

only when the party soliciting federal court jurisdiction

(normally, the plaintiff) demonstrates ‘such a personal stake in

the outcome of the controversy as to assure that concrete

adverseness which sharpens the presentation of issues upon which

the court so largely depends.’”         Id. (quoting Baker v. Carr, 369

U.S. 186, 204 (1962)).      “To satisfy the personal stake
requirement a plaintiff must establish each part of a familiar

triad:      injury, causation, and redressability,” id. (citing


https://www3.epa.gov/region1/npdes/merrimackstation/pdfs/ar/AR-
1534.pdf.
26See Judgment, In re Sierra Club, Inc., No. 16-2415 (1st Cir.
Apr. 19, 2017), at 1 (filed as doc. no. 18-4).
27See Aug. 1, 2018 Ltr. from EPA to Sierra Club Envtl. Law
Program re: NPDES permit for Merrimack Station (doc. no. 15-3)
at 1.
28   See Pls.’ Obj. to Mot. to Stay Mem. (doc. no. 18-1) at 14.


                                    8
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)),

“for each claim he seeks to press and for each form of relief

that is sought.”   Davis v. FEC, 554 U.S. 724, 734 (2008); see

also Massachusetts v. U.S. Dep’t of Health & Human Servs., 923

F.3d 209, 221 (1st Cir. 2019) (explaining that the burden of

alleging facts sufficient to prove these elements rests with the

party invoking federal jurisdiction).   “[E]ach element must be

supported in the same way as any other matter on which the

plaintiff bears the burden of proof,” which is, “with the manner

and degree of evidence required at the successive stages of the

litigation.”   Katz, 672 F.3d at 72 (quoting Lujan, 504 U.S. at

561) (internal quotation marks omitted).   In considering the

pre-discovery grant of a motion to dismiss for lack of standing,

the court “accept[s] as true all well-pleaded factual averments

in the plaintiff[s’] . . . complaint and indulge[s] all

reasonable inferences therefrom in [their] favor.”   Id. at 70.

And while generally the court does not consider materials

outside the pleadings on a motion to dismiss, it may look beyond
the pleadings – to affidavits, depositions, and other materials

— to determine jurisdiction.   See Gonzales v. United States, 284

F.3d 281, 288 (1st Cir. 2002); Strahan v. Nielsen, 18-CV-161,

2018 WL 3966318, at *1 (D.N.H. Aug. 17, 2018).

    B.   Failure to state a claim
    Motions to dismiss under Rule 12(b)(6) for the legal

insufficiency of a complaint impose a similar standard.     See

Katz, 672 F.3d at 71 (citing Nisselson v. Lernout, 469 F.3d 143,
150 (1st Cir. 2006)).   The court makes determinations about the


                                 9
sufficiency of a complaint through a “holistic, context-specific

analysis.”    Gilbert v. City of Chicopee, 915 F.3d 74, 80 (1st

Cir. 2019).    First, it “isolate[s] and ignore[s] statements in

the complaint that simply offer legal labels and conclusions or

merely rehash cause-of-action elements.” Zenon v. Guzman, 924

F.3d 611, 615 (1st Cir. 2019) (citations and quotation marks

omitted).     It then “evaluate[s] whether the remaining factual

content supports a ‘reasonable inference that the defendant is

liable for the misconduct alleged.’”     In re Curran, 855 F.3d 19,

25 (1st Cir. 2017) (quoting Shay v. Walters, 702 F.3d 76, 82

(1st Cir. 2012)).    In doing so, the court must accept “all well-

pled facts in the complaint as true” and construe all reasonable

inferences in the plaintiff’s favor.     See Gilbert, 915 F.3d at

80.   But it “need not give weight to bare conclusions,

unembellished by pertinent facts.”     Shay, 702 F.3d at 82-83.     If

the complaint’s factual averments are “too meager, vague, or

conclusory to remove the possibility of relief from the realm of

mere conjecture,” dismissal will be warranted.     SEC v. Tambone,
597 F.3d 436, 442 (1st Cir. 2010) (en banc).

      Analysis
      The defendants raise three issues in their motion to

dismiss.    First, they contend that the court lacks subject

matter jurisdiction because the plaintiffs have not demonstrated

Article III standing to file suit against each defendant.

Second, they argue that, because the Clean Water Act imposes a
five-year statute of limitations for citizen suits, the



                                  10
concurrent remedy doctrine time-bars the plaintiffs’ equitable

requests for pre-2014 monitoring data.    Finally, they assert

that because the plaintiffs’ 2018 notice did not specify the

dates that the defendants allegedly violated Merrimack Station’s

NPDES permit, the plaintiffs failed to provide sufficient pre-

suit notice, which is a prerequisite for this court’s subject

matter jurisdiction.   As discussed herein, the court agrees that

the concurrent remedy doctrine time-bars the plaintiffs’

requests for pre-2014 data, but rejects the defendants’

contentions concerning the sufficiency of the complaint’s

standing allegations and the notice provided by the plaintiffs’

pre-suit Notice Letter.

    A.   Standing
    Standing is a threshold question in every case, as without

standing, a party cannot invoke the court’s “jurisdiction to

decide the merits of the underlying case.”    United States v. AVX

Corp., 962 F.2d 108, 113 (1st Cir. 1992).     This constitutional

minimum consists of three elements:      (1) that the plaintiff
suffered an “injury in fact,” (2) that the injury is “fairly

traceable” to the defendant’s allegedly unlawful conduct, and

(3) that it is “likely” that the injury will be redressed by the

relief requested.   Lujan v. Defenders of Wildlife, 504 U.S. 555,

560, 590 (1992); accord Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016), as revised (May 24, 2016); Sutliffe v. Epping Sch.

Dist., 584 F.3d 314, 325 (1st Cir. 2009).    The burden of

establishing standing lies with the plaintiffs, such that they
must satisfy this three-part test for each claim they press and


                                11
for each form of relief they seek, see Davis, 554 U.S. at 734,

with respect to each defendant, see Calzone v. Hawley, 866 F.3d

866, 869 (8th Cir. 2017); Plumbers’ Union Local No. 12 Pension

Fund v. Nomura Asset Acceptance Corp., 632 F.3d 762, 769 n.6

(1st Cir. 2011) (citation omitted).

    The first element, an alleged injury-in-fact, requires the

plaintiff[s] to show “an invasion of a legally protected

interest which is (a) concrete and particularized; and

(b) actual or imminent, not conjectural or hypothetical,” or in

simpler terms, some personal harm that “has either happened or

is sufficiently threatening” rather than one that “might occur

at some future time.”     Katz, 672 F.3d at 71-72 (citing Lujan,

504 U.S. at 560, 564).    Second, the traceability (or causation)

element “requires the plaintiff[s] to show a sufficiently direct

causal connection between the challenged action and the

identified harm.”   Id.   Finally, the redressability element

further requires the plaintiffs to “show that a favorable

resolution of [their] claim would likely redress the professed
injury.”   Id.

    The defendants challenge the plaintiffs’ standing to bring

each claim of the five-count complaint on multiple grounds.      The

court therefore proceeds methodically to assess whether the

plaintiffs have demonstrated standing for each claim pressed and

for each form of relief sought.    See Davis, 554 U.S. at 734;

Peterson v. United States, 774 F. Supp. 2d 418, 423 (D.N.H.

2011) (citing Davis).




                                  12
            1.     Counts 1-4: Granite Shore operational violations
       Counts 1-4 allege that since 2018, Granite Shore violated

Merrimack Station’s permit by excessively discharging heated

water into Hooksett Pool to the detriment of local fish

passages, the balanced indigenous aquatic population,

surrounding shorelines, and the Pool’s local biological

integrity.       To support these counts, the complaint alleges,

among other facts, that Granite Shore owns and operates

Merrimack Station, that Merrimack Station discharges thermal

effluent into Hooksett Pool in a manner or to a degree that

harms the Pool’s ecosystem (and thus the plaintiffs’ members’

interests), and that these discharges constitute a continuing

violation of Merrimack Station’s current permit conditions.        To

remedy these alleged injuries, the plaintiffs request

declaratory and injunctive relief, as well as civil penalties.

       The defendants contend that, for purposes of standing,

these allegations are deficient because they do not demonstrate

that the plaintiffs’ alleged injury – the adverse impact of this
pollution on their members’ health and environmental interests29

– is “fairly traceable” to Granite Shore’s operation of

Merrimack Station.       Relying on a previous order from this court,

Conservation Law Foundation, Inc.        v. Pub. Serv. Co. of N.H.,

No. 11-cv-353, 2012 WL 4477669, at *6-7 (D.N.H. Sept. 27, 2012),

they assert that to satisfy the traceability element at this

stage, the plaintiffs had to instead allege that Merrimack


29   See Compl. ¶ 16.



                                    13
Station increased operations or thermal discharges after Granite

Shore acquired it in January 2018.30    The court disagrees.

     In CLF v. PSNH, the court considered whether, under the

Clean Air Act, CLF could challenge planned changes and repairs

to Merrimack Station that would allegedly increase its carbon

emissions beyond existing levels.    The Clean Air Act did not

require the defendant, PSNH, to have a permit for the station’s

regular operation or the then-existing emissions.    But the Act

did require the defendants to obtain a permit for planned

changes that would increase the then-existing emissions.       This

court held that because the “suit challenge[d] changes to an

existing facility that was already operating and emitting

pollutants,” the sole allegation that Merrimack Station exposed

CLF’s members to pollutants was insufficient to confer standing.

Id. (emphasis added).   Instead, for CLF to show its injuries

were “fairly traceable” to PSNH’s allegedly unlawful activity,

this court explained that the “the real question [wa]s whether

those members [we]re exposed to different or greater amounts of
pollutants than they would have been had the permitting process

been observed” (that is, had PSNH obtained the required permit

before starting its planned changes).    Id.

     Here, the plaintiffs’ complaint raises a completely

different standing question:   are Granite Shore’s thermal

discharges already violating the effluent baselines established


30See Defs.’ Mot. to Dismiss Mem. (doc. no. 14-1) at 15-17
(citing CLF v. PSNH, No. 11-cv-353, 2012 WL 4477669, at *6-7
(D.N.H. Sept. 27, 2012)).


                                14
by Merrimack Station’s current NPDES permit?     If yes, any injury

to the plaintiffs’ members would necessarily result, at least to

some degree, from Granite Shore’s purported violations.     The

fact that PSNH, as the prior owner, may have operated Merrimack

Station in a similar manner does not impact this inquiry,

especially because the plaintiffs allege that PSNH’s operation

also violated the permit.    Nor do the outside-the-complaint

facts that Merrimack Station now operates seasonally and

discharges less heat change this court’s pre-discovery

determination.   See Katz, 672 F.3d at 72 (for a pre-discovery

challenge of standing, the court “accept[s] as true all well-

pleaded factual averments in the plaintiff[s’] . . . complaint

and indulge[s] all reasonable inferences therefrom in [its]

favor”).   At best, these facts, if even properly considered,

evidence that Granite Shore took steps to reduce Merrimack

Station’s environmental impact on Hooksett Pool.    But they do

not establish that these new operating parameters comply with

the permit’s baseline restrictions.    Accordingly, the
plaintiffs’ allegations, at this stage of litigation,

sufficiently demonstrate their standing to bring Counts 1-4.

           2.    Count 5: Reporting violations
    Count 5 alleges that both defendants failed to report all

continuous temperature and dissolved oxygen monitoring data to

the EPA as required by Merrimack Station’s NPDES permit.

Although the defendants reported daily statistical summaries to
the EPA, the plaintiffs maintain that these reports omitted the



                                 15
actual measurements that the defendants collected every 15

minutes.31   The complaint therefore seeks an order compelling the

defendants to report such data to the EPA and other agencies.

The defendants contend that the plaintiffs lack standing to seek

such an order for three reasons, none of which persuade the

court at this stage of the proceeding.

     First, the defendants argue that the plaintiffs lack

standing as to PSNH because an injunction cannot, as a matter of

law, redress past statutory violations that cannot reoccur given

PSNH’s divestment of Merrimack Station.   The court disagrees.     A

district court may grant injunctive relief to a prevailing

plaintiff that states a “sound basis for equitable relief.”

City of Los Angeles v. Lyons, 461 U.S. 95, 101–02, (1983).    To

satisfy this requirement, the plaintiff must either show “a

likelihood of future unlawful conduct on the defendant’s part”

or “that some past unlawful conduct has continuing impact into

the future.”   Lopez v. Garriga, 917 F.2d 63, 67 (1st Cir. 1990).

     Here, the plaintiffs’ allegations satisfy the latter
requirement.   The plaintiffs seek to compel PSNH to report data

from its tenure as Merrimack Station’s operator, as it was

required to do by the permit, so that they can, among other

objectives, use this data to ensure that PSNH’s successor will

comply with the permit’s operating conditions.   Although PSNH no


31See Pls.’ Surreply to Mot. to Dismiss (doc. no. 26) at 3. At
oral argument, the defendants represented that they had
submitted 15-minute interval data to the EPA for 2017, and that
this information should be available on the EPA’s website.


                                 16
longer operates Merrimack Station and thus cannot itself violate

the permit, its pre-divestment operation remains relevant to the

inquiry into whether Granite Shore, as the new operator,

operates Merrimack Station in a manner that violates the permit

and the Clean Water Act.   For example, if Granite Shore operates

Merrimack Station in a similar manner to PSNH, then PSNH’s data

could be probative as to whether Granite Shore’s current

operations violate permit conditions.   The failure to report

such data is fairly traceable to PSNH as the data’s collector.

And the plaintiffs’ requested declaratory judgment and

injunction will likely redress their alleged harm (and likely

will aid the court in fashioning appropriate injunctive relief).

See also United States v. Sea Bay Development Corp., No. 2:06-

cv-624, 2007 U.S. Dist. LEXIS 33734, at *9-12 (E.D. Va. May 8,

2007) (rejecting contention that a plaintiff could not state a

claim against an entity no longer having control over a

polluting property because the relief sought was a “restorative

or mitigating injunction” (that is, an order to clean up the
past pollution)).

     In their Reply, the defendants assert that under the

Purchase and Sale Agreement between PSNH and Granite Shore, PSNH

transferred all “Books and Records” to Granite Shore.32    If PSNH

32See Defs.’ Reply (doc. no. 22-0) at 5; see also Excerpts from
Station Purchase and Sales Agreement (doc. no. 22-4) § 2.1(f)).
At oral argument, the defendants further represented that PSNH
had in fact conveyed all records in its possession to Granite
Shore. The plaintiffs then agreed to explore the need for
PSNH’s future involvement in this matter, given this
representation.


                                17
complied with this provision and transferred all monitoring

data, as well as legal obligations concerning that data, to

Granite Shore, then PSNH may have strong grounds for similarly

conclusive relief in a different procedural posture.      For now,

the court must disregard this outside-the-complaint fact and

focus solely on whether the allegations in the complaint support

the reasonable inference that plaintiffs have standing to bring

this case.    See Katz, 672 F.3d at 72.

       Second, the defendants contend for the first time in their

Reply that the plaintiffs have no actual injury-in-fact

concerning PSNH’s reports because they do not bear on whether

the current permit holder Granite Shore is discharging effluents

in excess of the permit’s maximum levels.33      This new argument is

not well received, as the defendants previously represented that

“[t]his Motion to Dismiss is not based on Plaintiffs’ alleged

‘injury-in-fact.’”34    “Courts are entitled to expect represented

parties to incorporate all relevant arguments in the papers that

directly address a pending motion.”       McCoy v. Massachusetts
Inst. of Tech., 950 F.2d 13, 22 n.7 (1st Cir. 1991).      For this

reason, courts in the First Circuit consistently refuse to

consider arguments raised for the first time by a moving party’s

reply memorandum, absent exceptional circumstances.      See, e.g.,

id.; General Linen Serv., Inc. v. General Linen Serv. Co., 25 F.

Supp. 3d 187, 192 (D.N.H. 2014) (McCafferty, J.); see also


33   See Defs.’ Reply to Mot. to Dismiss (doc. no. 22) at 6.
34   Defs.’ Mot. to Dismiss Mem. (doc. no. 14-1) at 13 n.17.


                                  18
Berwind Prop. Grp. Inc. v. Envtl. Mgmt. Grp., Inc., Civ. A. No.

04–11411, 2007 WL 4707647, at *6 (D. Mass. Feb. 5, 2007)

(Gorton, J.) (a “defendant . . . will not be permitted to amend

the nature of its motion in a reply brief”).    Regardless, even

if the defendants had raised that argument in their motion to

dismiss, it lacks merit.   As discussed above, the court draws

the reasonable inference that PSNH’s data may bear on whether

Granite Shore, in continuing to operate Merrimack Station, is

discharging effluents in excess of the permit’s conditions.        As

such, PSNH cannot deprive the plaintiffs of their right to seek

this previously collected monitoring data, at least at the pre-

discovery stage, by simply disclaiming any interest in Merrimack

Station’s operations.35

     Finally, the defendants assert that the plaintiffs lack

standing to seek equitable relief against Granite Shore because

its 2018 annual report – that is, its annual report for data

gathered in 2018 (the first year Granite Shore operated the

station) – is not due until December 2019.     While this may be
true, the court draws the reasonable inference from the

complaint’s allegations that Granite Shore, as a successive

owner, may have inherited any outstanding data reporting

obligations or liabilities of Merrimack Station’s previous


35As discussed above, the court’s standing findings in this
order are without prejudice to the defendants’ right to
challenge whether evidence in fact supports the plaintiffs’
standing allegations once discovery is completed. See supra at
17.



                                19
owner, PSNH, with respect to prior reporting years.36   As such,

any past failures to report data are fairly traceable, at least

at this stage, to Granite Shore and could be redressed by an

equitable order from this court.

     In sum, the court finds that the complaint’s allegations

satisfy the familiar trio of injury, causation, and

redressability to confer Article III standing.    Accordingly,

jurisdiction exists to consider the merits of the plaintiffs’

claims.

     B.   Statute of limitations
     Next, the defendants contend that the five-year statute of

limitations for federal civil enforcement actions, see 28 U.S.C.

§ 2462, time-bars the plaintiffs from seeking injunctive relief

for data reports due before January 3, 2014 – the date five

years and sixty days (to allow for pre-suit notice) prior to

when the plaintiffs filed suit.    In particular, the defendants

contend that even though § 2462 is silent as to equitable

requests, the concurrent remedy doctrine time-bars such requests
when they are based on the same facts supporting time-barred

civil penalties claims.   As discussed below, the court agrees

and accordingly limits the plaintiffs’ report-related claims.




36See also Defs.’ Reply to Mot. to Dismiss (doc. no. 22) at 5
(representing that the Purchase and Sale agreement between PSNH
and Granite Shore provided for the transfer of all “Books and
Records” by PSNH to Granite Shore).


                                  20
    Although the Clean Water Act contains no statute of

limitations, the parties agree that courts routinely apply

§ 2462’s five-year statute of limitations to Clean Water Act

citizen suits.   See, e.g., U.S. Pub. Interest Research Grp. v.

Atl. Salmon of Maine, LLC., 257 F. Supp. 2d 407, 426 (D. Me.)

(Carter, S.J.), aff’d 339 F.3d 23 (1st Cir. 2003) (compiling

cases).   This statute provides that “an action, suit or

proceeding for the enforcement of any civil fine, penalty, or

forfeiture, pecuniary or otherwise, shall not be entertained

unless commenced within five years from the date when the claim

first accrued . . . .”   28 U.S.C. § 2462.   By the statute’s

express language, the five-year limitations period applies to

actions to enforce a “civil fine, penalty, or forfeiture.”      Id.

As such, at least one court has found that “[t]he plain language

of section 2462 does not apply to equitable remedies.”      United

States v. Banks, 115 F.3d 916, 919 (11th Cir. 1997).

    Under the concurrent remedy doctrine, however, “equity will

withhold its relief in such a case where the applicable statute
of limitations would bar the concurrent legal remedy.”      See Cope

v. Anderson, 331 U.S. 461, 464 (1947).   “[R]emedies are

concurrent for purposes of the concurrent remedy doctrine” if a

suit in equity “and an action at law can be brought on the same

facts.”   Sierra Club v. Otter Tail Power Co., 615 F.3d 1008,

1019 (8th Cir. 2010); see also Lehane v. Wachovia Mortg., FSB,

No. 12-cv-179-PB, 2013 WL 4677753, at *1 (D.N.H. Aug. 30, 2013)

(Barbadoro, J.).   The doctrine thus bars plaintiffs from
pursuing an equitable claim “where the only difference between


                                21
it and a time-barred legal claim is the relief sought,” such as

the case here.   Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d

666, 675 (10th Cir. 2016) (quotation omitted); see also Gilbert

v. City of Cambridge, 932 F.2d 51, 57 (1st Cir. 1991) (“To

prevent plaintiffs from making a mockery of the statute of

limitations by the simple expedient of creative labelling . . .

courts must necessarily focus upon the substance of an asserted

claim as opposed to its form.”).

     Courts have repeatedly held that the concurrent remedy

doctrine applies, without exception, to interest groups suing

under environmental statutes.   See Nat’l Parks & Conservation

Ass’n v. TVA, 502 F.3d 1316, 1327 (11th Cir. 2007) (invoking the

concurrent-remedy doctrine against Sierra Club); Okla. Gas &

Elec., 816 F.3d at 676 (same); Otter Tail, 615 F.3d at 1018-19

(same).37   In Okla. Gas & Elec., for example, the Tenth Circuit

Court of Appeals rejected Sierra Club’s argument that the

concurrent remedy doctrine did not apply to claims under the

Clean Air Act.   816 F.3d at 676.     There, Sierra Club argued that
because the equitable relief it sought was different in nature

and was not necessary to effectuate civil penalties, it was not

concurrent.   The Court of Appeals disagreed and applied the

doctrine because the legal and equitable claims appealed were

brought on the same facts.   Id. (also observing that “in the

37The Fifth Circuit Court of Appeals reached a similar holding
in United States v. Luminant Generation Co., 905 F.3d 874, 885
(5th Cir. 2018), but then decided to rehear the matter en banc
on July 10, 2019, after the parties had completed their
briefing, see 929 F.3d 316 (5th Cir. 2019).


                                 22
case of private litigants” filing citizen suits, “the

concurrent-remed[y] doctrine appears to be alive, well, and

strong”).   Although the plaintiffs assert that this authority is

inapposite to this case because Okla. Gas & Elec., NPCA, and

similar cases were brought under the Clean Air Act’s citizen

suit provision, rather than the Clean Water Act’s, this court

fails to see the significance of this distinction.   38   In each

case, private litigants effectively sued as private attorneys

general under a federal environmental law statute.    And in each

case, the courts held or affirmed that the concurrent remedy

doctrine applies to suits brought by private litigants without

caveats unique to the Clean Air Act context.

     The plaintiffs cited authority does not persuade this court

to diverge from this near-unanimous rule.   Although several

courts have held that the concurrent remedy doctrine does not

preclude the government from bringing Clean Water Act cases

seeking equitable relief after the five-year statute of

limitations, see, e.g., United States v. Telluride Co., 146 F.3d
1241, 1248 n.12 (10th Cir. 1998); United States v. Cinergy

Corp., 397 F. Supp. 2d 1025, 1032 (S.D. Ind. 2005) (holding that

equitable relief remained available even though legal remedies

were time-barred), the plaintiffs point to no authority where a

court has declined to apply, or found an exception to, the


38At oral argument, counsel for the plaintiffs elaborated that
under the Clean Water Act, a plaintiff can only sue for
continuing violations, while under the Clean Air Act, a
plaintiff can sue for both past and continuing violations.


                                23
doctrine for private litigants in citizen suits.    See also Okla.

Gas, 816 F.3d at 676 (“Sierra Club is not the government,

regardless of how it views its own role . . . and thus [is] not

eligible for the government’s exemption.”).    And while at least

a few courts have allowed the equitable claims in Clean Water

Act cases to proceed undeterred by any statute of limitations,

see United States v. Hobbs, 736 F. Supp. 1406, 1410 (E.D. Va.

1990), their holdings are limited to contexts where either the

government was the plaintiff, see id., or the defendants failed

to invoke the concurrent remedy doctrine at all, see N.C.

Wildlife Fed’n v. Woodbury, No. 87-584-CIV-5, 1989 U.S. Dist.

LEXIS 13915, *8-10 (E.D.N.C. Apr. 24, 1989).

    Applying these rules to the case at hand, the court finds

that the concurrent remedy doctrine time-bars the plaintiffs’

request for an order compelling the submission of pre-2013 data

– that is, data that was due more than five years before the

plaintiffs filed their complaint.    The plaintiffs seek this

relief (as well as the compelled production of present and
future data) to remedy the defendants’ alleged violation of

Merrimack Station’s permit conditions and the Clean Water Act.

But what matters for purposes of the concurrent remedy doctrine

is that the plaintiffs’ equitable claims for pre-2014 data are

based on the same facts that would support time-bared legal

claims.   See Okla. Gas, 816 F.3d at 676.

    As an alternative argument, the plaintiffs assert that even

if the concurrent remedy doctrine applies to Clean Water Act
cases, their “claim for penalties has not accrued and the


                                24
statute of limitations has not commenced running” because the

defendants’ reporting violations are “ongoing and continuous.”

This theory has little merit.   It is now well-settled that in

Clean Water Act cases, “a claim first accrues on the date that a

violation first occurs,” e.g., Black Warrior River-Keeper, Inc.

v. Drummond Co., Inc., 387 F. Supp. 3d 1271 (N.D. Ala. 2019)

(quoting Nat’l Parks, 502 F.3d at 1322), “regardless of whether

it continues to reacrrue,” HEAL Utah v. PacifiCorp, 375 F. Supp.

3d 1231, 1249 (D. Utah 2019) (citing Okla. Gas & Elec., 816 F.3d

at 674).   This means that for the plaintiffs’ reporting

violations claims, their claims first accrued on January 1 in

each year the defendants allegedly failed to submit data,

regardless of whether the violation is ongoing or continuous.

Although the plaintiffs cite to two district court decisions

that hold otherwise, see Atl. Salmon, 257 F. Supp. 2d at 427

(“Defendants’ violations of the CWA . . . have been continuous

and are still ongoing; thus, no ‘accrual’ has occurred in this

case . . . .”); United States v. Reaves, 923 F. Supp. 1530, 1534
(M.D. Fla. 1996) (same), those decisions are easily

distinguishable.39   Nevertheless, to the extent those non-binding



39In Atl. Salmon, the court considered whether the statute of
limitations barred judicial action against a salmon farmer that
had been releasing pollutants into a waterway without any NPDES
permit. 257 F. Supp. 2d at 427. On appeal, the Court of
Appeals did not consider the question of when a claim accrues
for Clean Water Act violations that are continuous and ongoing –
an issue raised by the plaintiffs below. See 339 F.3d 23. And
in United States v. Reeves, the issue before the court was the



                                 25
decisions hold that a claim does not accrue so long as a

violation is continuing and ongoing, this court respectfully

disagrees and instead defers to the more recent appellate and

trial court decisions holding that claims accrue on the first

date they become actionable.40

     Additionally, the court disagrees with the plaintiffs’

underdeveloped argument that the continuing violation doctrine

tolls the statute of limitations for their pre-2014 reporting

violations claims because the defendants remain in non-

compliance.     The plaintiffs contend that their claims constitute

“continuing violations” for purposes of the doctrine because

“when a company has violated an effluent standard or

limitation,” including reporting requirements, it remains, for

purposes of the Clean Water Act, “‘in violation’ of that

standard or limitation so long as it has not put in place

remedial measures that clearly eliminate the cause of the

violation.”41    This contention stretches the continuing violation

doctrine too far.

statute of limitations for the government.     923 F. Supp. at
1534.
40The court also rejects the plaintiffs’ contention that its
reporting violation claims serially accrued “on each date after
December 31.” See Pls.’ Obj. to Mot. to Dismiss at 20 (quoting
Notice Letter (doc. no. 1-2) at 10). The plaintiffs cite no
case law supporting this contention. And even cases cited by
the plaintiffs reject this contention. See Black Warrior River-
Keeper, 387 F. Supp. 3d 1271.
41Pls.’ Opp. to Mot. to Dismiss Mem. (doc. no. 17-1) at 23
(quoting Gwaltney of Smithfield v. Chesapeake Bay Found. Inc.,
484 U.S. 49, 68 (1987) (Scalia, J., concurring)). In the
plaintiffs’ view, Justice Scalia’s explanation applies to



                                  26
       Section 505(a) of the Clean Water Act permits citizen suits

against any person “alleged to be in violation” of an NPDES

permit.    “Subject matter jurisdiction ‘depends on the state of

things at the time of the action brought’; if it existed when

the suit was brought, ‘subsequent events’ cannot ‘ous[t]’ the

court of jurisdiction.”    Gwaltney, 484 U.S. at 68 (Scalia, J.

concurring) (quoting Mollan v. Torrance, 22 U.S. 539 (1824))

(emphasis added).42    As a result, it is true that even a one-time

discharge of pollutants into a protected waterway can constitute

a “continuing violation” under the Clean Water Act if the

discharge does not significantly dissipate over time, and

instead “continue[s] to have roughly the same net polluting

effect over years or decades” thereafter.    See City of Mt. Park

v. Lakeside at Ansley, LLC, 560 F. Supp. 2d 1288, 1296 (N.D. Ga.

2008) (analyzing the split among trial courts in applying

reporting violations because, under the Clean Water Act, citizen
plaintiffs cannot sue for anything other than violations of “an
effluent standard or limitation,” see 33 U.S.C. § 1365; Gwaltney,
484 U.S. at 67-69 (Scalia, J., concurring); see also United
States v. Smithfield Foods, Inc., 972 F. Supp. 338, 354 (E.D.
Va. 1997), aff’d in part, rev’d in part, 191 F.3d 516 (4th Cir.
1999) (affirming imposition of penalties for reporting
violations).
42   As Justice Scalia elaborated:
       The phrase in § 505(a), “to be in violation,” unlike
       the phrase “to be violating” or “to have committed a
       violation,” suggests a state, rather than an act —
       the opposite of a state of compliance. A good or
       lucky day is not a state of compliance. Nor is the
       dubious state in which a past effluent problem is not
       recurring at the moment, but the cause of that problem
       has not been completely and clearly eradicated.
484 U.S. at 68 (Scalia, J., concurring).


                                     27
Gwaltney); see also, e.g., North Carolina Wildlife Federation v.

Woodbury, No. 87-584-CIV-5, 1989 WL 106517, at *1-2 (E.D.N.C.

Apr. 25, 1989) (holding that fill-material discharges that

ceased six years prior to a complaint constituted ongoing

violations of the Clean Water Act).

    But “[t]he continuing violation doctrine applies in narrow

circumstances, usually in discrimination cases, to allow

recovery for actions taken outside the limitations period when

repeated conduct is necessary to cause an injury.”     Walbridge v.

Ne. Credit Union, 299 F. Supp. 3d 338, 350 (D.N.H. 2018)

(DiClerico, J.) (citing Quality Cleaning Prods. R.C., Inc. v.

SCA Tissue N. Am., LLC, 794 F.3d 200, 205 (1st Cir. 2015).     “In

determining whether to characterize a violation as ‘continuing,’

it is important to distinguish between the ‘present consequences

of a one-time violation,’ which do not extend the limitations

period, and ‘a continuation of a violation into the present,’

which does.”    Nat’l Parks, 502 F.3d at 1322 (internal citations

omitted).   In other words, the doctrine typically applies to a
“series of separate acts” that would not “be actionable on

[their] own.”   Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121, 130

(1st Cir. 2009) (quotation marks and citations omitted); e.g.,

Ayala v. Shinseki, 780 F.3d 52, 58 (1st Cir. 2015); Quality

Cleaning Prods., 794 F.3d at 205.

    Here, the plaintiffs have not demonstrated that the harm

caused by the defendants’ alleged reporting violations is

anything more than just the “present consequences” of an, albeit
repeated, “one-time violation.”     Nat’l Parks, 502 F.3d at 1322


                                  28
(internal citations omitted).   Nor have they demonstrated that

it was necessary that the defendants fail to submit monitoring

data over multiple years before a Clean Water Claim could

accrue.   See Walbridge, 299 F. Supp. 3d at 350.    The court

therefore finds the continuing violations doctrine does not

apply to the defendants’ purported reporting violations and

limits the plaintiffs’ ability to seek injunctive relief to

failure-to-report claims arising on or after January 3, 2014.

    C.    Pre-suit Notice
    Finally, the defendants argue that the plaintiffs’ pre-suit

Notice Letter failed to identify any specific dates for

violations occurring after January 10, 2018, thereby depriving

this court of subject matter jurisdiction.   The court disagrees.

    The Clean Water Act requires plaintiffs to provide pre-suit

notice to regulatory agencies and putative defendants before

filing a citizen suit.   The notice must include:

    sufficient information to permit the recipient to
    identify [1] the specific standard, limitation, or
    order alleged to have been violated, [2] the activity
    alleged to constitute a violation, [3] the person or
    persons responsible for the alleged violation, [4] the
    location of the alleged violation, [5] the date or
    dates of such violation, and [6] the full name,
    address, and telephone number of the person giving
    notice.

40 C.F.R. § 135.3.   As the Court of Appeals has explained,

“assessing whether these requirements have been met is a

functional, fact-dependent, and case-specific inquiry.”     Paolino

v. JF Realty, LLC, 710 F.3d 31, 37 (1st Cir. 2013).    “The key
language in § 135.3(a) is that pre-suit notice must permit ‘the



                                29
recipient’ to identify the listed information, i.e., the

specific standard at issue, the dates on which violations of

that standard are said to have occurred, and the activities and

parties responsible for causing those violations.”    Id.    At a

minimum, notice must “allow[] the putative defendants to

identify and remedy the alleged violations.” Id.

    “The [Clean Water Act] does not require, however, that a

citizen plaintiff ‘list every specific aspect or detail of every

alleged violation.’” Id. (quoting Pub. Interest Research Grp. of

N.J., Inc. v. Hercules, Inc., 50 F.3d 1239, 1248 (3d Cir.

1995)).   “This is so because, ‘in investigating one aspect’” of

an alleged violation, “the other aspects of that violation . . .

will of necessity come under scrutiny” by the putative

defendant.   Id. (quoting Hercules, 50 F.3d at 1248).    The Ninth

Circuit Court of Appeals, for example, has twice found that a

notice letter alleging continuing unlawful discharges of

pollutants need not list every date on which such discharges

occurred.    See id. (citing Waterkeepers N. Cal. v. AG Indus.
Mfg., Inc., 375 F.3d 913 (9th Cir.2004); S.F. BayKeeper, Inc. v.

Tosco Corp., 309 F.3d 1153, 1159 (9th Cir. 2002)).      In both

cases, other information in the notice letter concerning the

cause and source of the alleged discharges permitted the

defendants to identify an adequate number of specific dates on

which these discharges occurred and to take remedial action.

See Waterkeepers, 375 F.3d at 917–18 (violations occurred on

“every rain event over 0.1 inches”); BayKeeper, 309 F.3d at 1159




                                 30
(violations occurred “on each day when the wind has been

sufficiently strong to blow” pollutants into adjacent slough).

       Here, the plaintiffs’ Notice Letter, despite identifying

few specific dates for the alleged violations, provides

sufficient regulatory notice for all counts in the complaint

because it contains information from which the defendants could

identify specific dates for purported violations.      For Count 1

(the blockage of the zone of fish passage), the Notice Letter

notes that violations occur whenever Merrimack Station’s thermal

plume cause Hooksett Pool temperatures to exceed fish tolerance

levels for native species, including during Summer 2016.43         The

letter then refers to EPA draft filings listing temperature

thresholds for certain native species.44      By comparing these

thresholds with temperature data collected in the spring and

summer months of 2018 (the only spring and summer that Granite

Shore operated Merrimack Station prior to the letter), Granite

Shore could determine the prior dates on which its plume blocked

the fish zone passage and possibly take remedial action based on
its own understanding of the alleged violation’s underlying

cause.    Likewise, for Count 3, the Notice Letter claims that

Granite Shore violates the permit’s shoreline restrictions on

each day the thermal plume “extends from shoreline to

shoreline,” that is, each day “water temperatures in the entire


43   See Notice Letter (doc. no. 1-2) at 5.
44Id. at 5 n.23; see also 2011 Draft Filing, supra n.9, at 196,
208-10.



                                  31
lower reach of the Hooksett Pool” were at least 3.6º warmer than

pre-discharged waters.45    Again, Granite Shore could determine

the dates for these alleged violations from publicly available

sources, including expert reports found in the EPA’s

administrative record, or from its own monitoring data.    Cf.

Public Interest Research Group v. Hercules, Inc., 50 F.3d 1239

(3rd Cir. 1995) (noting that “to require each violation to be

specifically identified would place an undue impediment before

citizen suits” when notice recipients are “in just as good or

better position than a citizen plaintiff to determine violations

of a like nature”).    Armed with this information, Granite Shore

then could have attempted to remedy these alleged violations.

       The Notice Letter also gives sufficient notice of the

alleged violations underlying Counts 2 and 4, both of which

concern prohibited changes to the Merrimack River’s balanced and

indigenous aquatic species.    The Notice Letter alerts Granite

Shore that its thermal plume has changed the Merrimack’s

balanced indigenous population and violated local water quality
standards “continuously on all days within the statutory

period”46 (or in other words, each day since Granite Shore took

control of Merrimack Station in January 2018).47    The Letter then

provides examples of these violations.    Building off Count 1, it


45   Notice Letter at 6.
46   Notice Letter at 11.
47See Pls.’ Obj. to Mot. to Dismiss Mem. (doc. no. 17-1) at 21
n.14.



                                  32
reports that in high spring and summer, water temperatures

surpass survival thresholds for American Shad and Yellow Perch,

and that in the cooler months, Merrimack Station’s thermal plume

has invited a strong population of non-native Asian Clams, which

threatens the water quality needed for indigenous aquatic life.48

Further, it refers the defendants to annual EPA/NHDES field

investigations that confirm a high presence of Asian clams in

the portions of Hooksett Pool subject to Merrimack Station’s

thermal plume since 2014.49    Finally, it notes that “abrupt

shutdowns in the colder seasons could cause ‘cold shocks’, i.e.,

a relatively rapid reduction in discharge temperature, which can

lead to the physiological impairment of fish and even to

death.”50

       Lastly, the Notice Letter supplies clear notice for Count

5, which concerns the defendants’ failure to report monitoring

data, stating that the permit “requires that all data be

submitted to EPA and other agencies by December 31 of the year

following collection.    Therefore, with respect to each year of
missing or incomplete data, a separate date of violation has


48Notice Letter at 7; see also 2011 Draft Filing at 196, 208-10
(incorporated by reference in Section II.A.1 of the Notice
Letter and listing temperature thresholds for aquatic species
native to Hooksett Pool).
49Notice Letter at 7; see also EPA Substantial New Questions,
supra n.25, at 41-43 (describing certain field investigations at
Hooksett Pool). The court also observes that in March 2017,
PSNH reported to the EPA that it had hired a consultant
scientist to evaluate the Asian clam issues. See id. at 42.
50   Notice Letter at 8 (citing 2011 Draft Filing at 349).



                                  33
occurred on each date after December 31 of the year following

collection.”51

       The defendants assert that despite this information, the

Notice Letter remains deficient because the terms “continuous”

and “daily” do not enable the defendants to identify the

specific date or dates of the alleged violations, which they

contend is required by regulation.       They cite two district court

opinions to support this position, but neither is instructive

here.    In both cases, the district courts applied the Sixth

Circuit’s strict notice requirement to reject partially noticed

Clean Water Act claims.       In Stephens v. Koch Foods, LLC, for

example, citizen plaintiffs had notified defendants that they

were continuously exceeding effluent limitations by including

with their notice letter a chart detailing dates of alleged

violations.       See 667 F. Supp. 2d 768, 787 (E.D. Tenn. 2009).

The district court nevertheless rejected the argument that they

could prove “additional violations of the same type” occurring

after the notice letter “on summary judgment or at trial without
having to include them in additional 60–day notice letters as

the violations recur[red] or [we]re discovered.” Id.       In that

court’s words, while such an approach was “indeed the rule in

the Third Circuit” (and since Paolino, now also in the First

Circuit), “it [wa]s not the law of the Sixth.” Id. (rejecting

Hercules, 50 F.3d at 1248).       The court therefore applied Sixth

Circuit precedent mandating “strict compliance” with the notice


51   Id. at 11.


                                    34
requirements and found that the plaintiffs lacked standing for

violations occurring after their notice letter issued.      Id.

       In that spirit, while “strict compliance” remains the rule

in the Sixth Circuit, it is not the law of the First Circuit.

Again, in the First Circuit, a citizen plaintiff need provide

only “reasonable specificity.”    Paolino, 710 F.3d at 38 (quoting

Hercules, 50 F.3d at 1248); see also Nat. Res. Council of Maine

v. Int’l Paper Co., 424 F. Supp. 2d 235, 249 (D. Me. 2006)

(Woodcock, J.) (“The proper inquiry is whether in practical

terms, the notice was sufficiently specific to inform the

alleged violator about what it was doing wrong, so that it knew

what corrective actions would avert a lawsuit.”).   Here, this

requirement is satisfied for Counts 2 and 4 because they concern

cumulative impacts on Hooksett Pool’s balanced indigenous

population, which are measured over extended periods of time.52

Cf. Swinomish Tribal Cmty. v. Fed. Energy Regulatory Comm’n, 627

F.2d 499, 517 (D.C. Cir. 1980) (observing that “at any given

point, the sacrifices in environmental quality may appear to be
marginal; but their cumulative adverse effect over time could be

substantial”).    In its 2011 Draft Filing, for example, the EPA

concluded that “Merrimack Station’s current thermal discharges

are not satisfying” New Hampshire Water Quality Standards “based

largely on Merrimack Station’s fisheries data collected over 40

years.”53   The Notice Letter builds upon this finding by

52See also 2011 Draft Filing, supra n.9, at 46, 67 (measuring
changes to indigenous species over time).
53   Id. at xi, 30.


                                 35
referencing this data, as well as regulatory comments submitted

to the EPA in 2017 concerning cold shocks caused by Merrimack

Station, as documented by PSNH’s temperature data.   As such, the

plaintiffs’ Notice Letter reasonably informed the defendants of

their alleged misconduct, thereby satisfying the Clean Water

Act’s pre-suit notice requirement.

    Motion to Stay
    As alternative relief, the defendants ask this court to

stay proceedings in this case pending the EPA’s issuance of a

new (or renewed) Clean Water Act permit for Merrimack Station.

They contend that the primary jurisdiction doctrine and

considerations of judicial discretion compel a stay in this

case.   The court disagrees, declining to stay this matter

pending the resolution of the EPA’s 27-year-long permit renewal

proceeding.

    The primary jurisdiction doctrine, which the defendants’

motion invokes, “requires a court to stay its hand while

allowing an agency to address issues within its ken.”     Atl.
Salmon of Me., 339 F.3d at 34.   “[N]o fixed formula exists for

applying the doctrine of primary jurisdiction.   In every case,

the question is whether the reasons for the existence of the

doctrine are present and whether the purposes it serves will be

aided by its application in the particular litigation.” Am.

Auto. Mfrs. Ass’n v. Mass. Dep’t of Envtl. Prot., 163 F.3d 74,

81 (1st Cir. 1998) (quoting United States v. Western Pac. R.R.




                                 36
Co., 352 U.S. 59, 64 (1956)).     The Court of Appeals has provided

the following factors to help guide the district courts:

       1) whether the agency determination l[ies] at the
       heart of the task assigned the agency by Congress;
       (2) whether agency expertise [i]s required to unravel
       intricate, technical facts; and (3) whether, though
       perhaps not determinative, the agency determination
       would materially aid the court.

Id.    “These factors . . . must be balanced against the potential

for delay inherent in the decision to refer an issue to an
administrative agency.”     See id. (citing PHC, Inc. v. Pioneer

Healthcare, Inc., 75 F.3d 75, 80–81 (1st Cir. 1996)).

       Here, this multifactor test balances against the grant of a

stay.    At its core, the EPA’s current permit adjudication

concerns the content and scope of Merrimack Station’s future

permit conditions.54    See 33 U.S.C. § 1342(a) (explaining the

EPA’s permitting function).     This is a very different

determination than whether Merrimack Station is operating in

compliance with its current permit conditions.     See 33 U.S.C.

§§ 1319, 1365 (setting forth the enforcement process for

existing permits).     As the district court in Student Pub.

Interest Research Grp. of New Jersey, Inc. v. Fritzsche, Dodge &

Olcott, Inc. explained:

       Defendant[s’] argument confuses two events: the
       present citizen’s suit, to enforce an existing NPDES
       permit; and a renewal application . . . . While the
       latter determination may well be within the EPA’s
       primary jurisdiction, particularly since it involves
       interpretation of substantive rules concerning

54   See also EPA Substantial New Questions, supra n.25.


                                  37
       effluent limitations . . . , the determination as to
       whether defendant[s’] own monitoring reports reveal
       permit violations is fully within the Court’s
       competence and jurisdiction.

579 F. Supp. 1528, 1537 (D.N.J. 1984), aff’d, 759 F.2d 1131 (3d

Cir. 1985).

       Although this proceeding and the EPA’s permit renewal

adjudication may very well involve several related issues,55 the

defendants cite no cases in which a court stayed a Clean Water

Act citizen suit pending the issuance of a new NPDES permit on

primary jurisdiction or other equitable grounds.    Several

courts, by comparison, have denied motions to stay Clean Water

Act citizen suits where applications to modify NPDES permits

were pending before federal or state agencies.     See, e.g., Me.

People’s All. v. Mallinckrodt, Inc., 471 F.3d 277, 292 (1st Cir.

2006) (noting that “[o]n three different occasions, [the

district court] considered and thoughtfully rejected primary

jurisdiction challenges”); Fritzsche, 579 F. Supp. at 1537

(noting that “the doctrine of primary jurisdiction should be

invoked sparingly where it would serve to preempt a citizens’

suit”); Cal. Sportfishing Prot. All. v. City of W. Sacramento,

905 F. Supp. 792, 807 n.21 (E.D. Cal. 1995) (holding that

primary jurisdiction doctrine “has no application” in Clean

Water Act citizen suits); cf. Sierra Club v. Tri-State

Generation and Transmission Ass’n, 173 F.R.D. 275, 283-84




55   See Defs.’ Mot. for Stay Mem. (doc. no. 15-1) at 7-8, 9-11.


                                  38
(D. Colo. 1997) (doctrine inapplicable to Clean Air Act citizen

suits).

     The court also declines to issue a stay as a matter of

discretion.   District courts “have the inherent authority to

manage their dockets, including the power to stay proceedings

when, in the court’s exercise of its discretion, it deems such a

stay appropriate.”   Emseal Joint Sys. Ltd. v. Schul Int’l Co.,

LLC, No. 14-cv-358, 2015 WL 1457630, at *1 (D.N.H. Mar. 27,

2015) (McAuliffe, J.).   They cannot, however, dispense stays

cavalierly.   “‘[T]here must be good cause for their issuance;

they must be reasonable in duration; and the court must ensure

that competing equities are weighed and balanced.’”     Wells Fargo

Fin. Leasing, Inc. v. Tulley Auto. Grp., Inc., No. 16-CV-218,

2016 WL 5660290, at *5 (D.N.H. Sept. 29, 2016) (McCafferty, J.)

(quoting Marquis v. Fed. Deposit Ins. Corp., 965 F.2d 1148, 1155

(1st Cir. 1992)).

     Here, the prolonged timeline for the EPA’s permit renewal

weighs against a stay.     As echoed by the Court of Appeals, the
delays in reviewing Merrimack Station’s NPDES permit “continue

to be concerning and extensive.”56     The EPA’s permit review has

been ongoing since 1992.    While EPA has represented that it has

been working hard to finalize this complex permit,57 no definite

end date is in sight.    Even if the EPA were to issue a revised

56Judgment, In re Sierra Club, Inc., No. 16-2415 (1st Cir. Apr.
19, 2017).
57See Aug. 21, 2018 Ltr. from EPA to Sierra Club Envtl. Law
Program re: NPDES Permit for Merrimack Station, (doc. no. 15-3)
at 1.


                                  39
final permit for Merrimack Station in the coming months, the

permit could still be challenged before the EPA’s Environmental

Board, see 40 C.F.R. § 124.19, and possibly a court.      A stay

pending the resolution of those proceedings would further delay

a jury’s resolution of this case.      For these reasons, the court

declines to impose a stay that would indefinitely delay

consideration of the merits of the plaintiffs’ claims.

       Conclusion
       For the above-stated reasons, the court finds that the

plaintiffs’ allegations and pre-suit Notice Letter sufficiently

demonstrate that this court has jurisdiction to consider the

merits of their claims, subject to the five-year time-bar on

monetary and injunctive relief.     In addition, it declines to

stay these proceedings.    Accordingly, the court denies the

defendants’ motion to dismiss58 and their motion to stay

proceedings pending EPA’s permit review.59


       SO ORDERED.



                                Joseph N. Laplante
                                United States District Judge
Dated:    September 13, 2019

cc:    Edan Rotenberg, Esq.
       Reed Super, Esq.
       Daniel J. Mullen, Esq.
       Thomas F. Irwin, Esq.

58   Doc. no. 14.
59   Doc. no. 15.


                                  40
Wilbur A. Glahn, III, Esq.
Jennifer L. Parent, Esq.
P. Stephen Gidiere, III, Esq.
Thomas G. DeLawrence, Esq.




                          41
